Citation Nr: 0432328	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1979 to March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO denied entitlement to an increased 
(compensable) evaluation for Reiter's syndrome.  

In June 2002 the veteran presented oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued notice of VCAA to the veteran in November 2003.

Upon carefully reviewing the medical evidence of record, the 
Board finds that other duty to assist development is 
indicated so as to meet VCAA as interpreted by the CAVC.  

While a June 2002 private medical statement of MLM, MD, the 
veteran's treating physician, appears to support the 
veteran's assertions and claim on appeal, the statement of 
Dr. MLM tends to contradict the findings of his earliest 
treatment records of November 1998.  Additionally, the 
veteran was afforded a VA examination in March 2003.  While 
the March 2003 VA medical opinion directly contradicts Dr. 
MLM's June 2002 statement, a review of the examination report 
reveals factual inaccuracies indicating that no meaningful 
review of the veteran's documented clinical history was 
conducted, and the failure to do so casts at least some doubt 
on the medical opinions given.  

Moreover, the March 2003 VA medical opinion is incomplete, 
and fails to provide the clinical information most needed in 
this case: the VA examiner had been specific asked to 
identify any and all symptoms of service-connected Reiter's 
syndrome-separate and apart from symptoms of the veteran's 
well-documented residuals of injuries sustained in a motor 
vehicle accident (MVA) on November 16, 1998.  This 
development must be completed under VCAA's duty to assist 
provision.  

38 C.F.R. § 4.1 (2003) provides "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Additionally, 38 C.F.R. § 4.2 states that "[i]t is 
the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  

In the case presently on appeal, the Board finds that the 
March 2003 VA examination was inadequate for failure to note 
the veteran's documented clinical history, to include 
injuries sustained in a MVA of November 16, 1998 (not 
"1997" as inaccurately identified by the VA examiner), in 
failing to note pre-MVA findings regarding service-connected 
Reiter's syndrome, and in failing to completely answer 
questions numbered two (2) and four (4), with no answers to 
questions three (3) and five (5), posed in the RO's February 
6, 2003 memo and VA examination request.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim-primarily competent medical 
evidence of greater impairment due solely 
to service-connected Reiter's syndrome-
apart from non-service-connected 
disability or intercurrent injury, which 
also includes references to his 
documented clinical history and sound 
medical principles and bases.  


Such notice should also include and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for Reiter's syndrome, as 
well as any related symptomatology, 
including any joint pain, from November 
16, 1998 to the present, but specifically 
to include those records prior to the MVA 
of November 16, 1998 which might support 
the veteran's assertion that he had 
arthritis even before the MVA.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.


4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).  

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist (who has 
previously not seen or examined the 
veteran) including on a fee basis if 
necessary, who has carefully reviewed the 
veteran's documented service and post-
service medical history, specifically to 
include both the pre-November 16, 1998 
MVA medical evidence and the post-MVA 
medical evidence, for the purpose of 
ascertaining the current nature, and 
extent of severity, of service-connected 
Reiter's syndrome-apart from non-
service-connected disability and/or 
intercurrent injury.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must NOT ONLY annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examinations, but the report must include 
specific reference to the veteran's 
service medical records and Physical 
Evaluation Board Proceedings, the VA 
examination report of December 1981, 
private treatment records dated from 
November 17, 1998 to the present, a 
December 27, 1999 medical report and 
employment history, the June 2002 medical 
opinion of the veteran's treating 
physician, and the March 2003 VA 
examination report, in addressing the 
following medical issues:

--Please identify any and all present 
symptoms attributable to service-
connected Reiter's syndrome, separate and 
apart from non-service-connected 
disability and/or intercurrent injury, to 
include any and all residuals of injuries 
sustained the November 16, 1998 MVA.   

--As to any present symptoms of Reiter's 
syndrome, please identify each joint 
involved, and as to each joint involved, 
please describe any objective evidence of 
pain, limitation of motion, and painful 
motion, including on any flare-ups (with 
the number of any such flare-ups per 
week/month/year), with reference to the 
documented clinical history.  

Any further indicated special studies 
must be conducted.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased (compensable) evaluation for 
Reiter's syndrome.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for increased evaluation for 
Reiter's syndrome, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


